Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 1 of 55 PAGEID #: 1493




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO


  MELISSA COHEN, derivatively on behalf    Case No. 2:1.9-cv-2491
  of CARDINAL HEALTH INC.,

                   P1ai~ltiff,

                                           AMENDED VERIFIED STQCI~HOLDER
                                           DERIVATIVE COMPLAINT FOR
  COLLEEN F. ARNOLD, CARRIE S.             BREACH OF FIDUCIARY DUTIES
  COX, CALVIN DARDEN, BRUCE L.
  DOWNEY, PATRICIA S. HEMINGWAY
  HALL, MICHAEL C. KAUFMANN,
  GREGORY B. KENNY, NANCY                  DEMAND FOR JURY TRIAL
  KILLEFER, J. MICHAEL LOSH, and
  GEORGE S. BARRETT,

                   Defendants,

      and.

  CARDINAL HEALTH INC.,

                   Nominal Defendant.
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 2 of 55 PAGEID #: 1494




       Plaintiff Melissa Gohen ("Plaintiff') brings this action an behalf of nominal defendant

Cardinal Health, Inc. ("Cardinal Health" or the "Company") against certain current members of

its Board of Directors (the `Board") and a former board member and executive officer, and

alleges upon personal knowledge as to her own acts, and as to all other matters upon information

and belief as follows:

                                 NATURE OF THE ACTION

       1.      Tl1is derivative action arises from Cardinal Health's Board's actions in failing to

monitor and knowingly causing and permitting the Company to engage in over a decade of

improper and illegal distribution of controlled substances. Cardinal Health, under the Board's

supervisions, distributes highly addictive pharmaceuticals to entities that it knew or should. have

known were selling these pharmaceuticals for illicit use.

       2.      Cardinal Health is one of the largest distributors of opioids in the United States.

Cardinal Health and its two biggest competitors, McKesson and AmerisourceBergen, distribute

more than $5% of all prescription drugs in the United States and play a key role in flooding the

markets with prescription opioids.

       3.      The Board was content to pay settlement after settlement to federal and state

government agencies rather than implementing and overseeing a system that would help stem the

distribution of opioids to unauthorized. users. As the opioid crisis continued to grow and death

rates continued to rise, Cardinal Health became the target of over 1.,000 lawsuits, alleging that

Cardinal Health was knowingly participating in the largest drug crisis in United States history by

distributing opioid pain medications to the wrong hands.

       4.      Mast recently, Cardinal Health was named as a defendant in over 60 lawsuits

brought by numerous cities, counties and states nationwide that were coordinated as a lnulti-




                                                 2
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 3 of 55 PAGEID #: 1495




district liti~at~ion in the Northenl District of Ohio (the "MDL") alleging that Cardinal Health

allowed the distribution of opioid to customers that it knew or should have known were not

selling them for a proper purpose. These actions were not simp]y focused on Cardinal Health's

prior bad acts in 2012, but alleged the Company had engaged in repeated conduct t11at continued

to result in opioids being illegally distributed to unauthorized users.

       5.      The first of the MDL trials was set to begin on October 21, 2019. On the eve of

trial Cardinal Health along with its co-defendants reached an agreement to settle this

"bellwether" case for $260 million — $66 million of which is owed by Cardinal Health (the

Bellwether Settlement").

       b.      Cardinal Health and its co-defendants have also reached a preliminary global

settlement agreement with four state attorneys general for $47 billion. - $S.b3 billion of which

would be owed by Cardinal Health (the "Global Settlement"). In addition to the cash payout,

Cardinal. Health is to provide free distribution of drugs used to treat overdoses. Even if the

proposed settlement succeeds, Cardinal Health could still face opt out actions that will cost

millions to defend and may potentially cost the Company billions to resolve (the "Opt Out

Liability")

        7.     On November 7, 2019, Cardinal Health issued a press release announcing a $5.6

billion charge in its first fiscal quarter 2020 ii1 connection with its estimated liability in as part of

the Global Settlement.

       8.      In the Global Settlement, Cardinal Health will suffer billions of dollars in

damages, which was caused, iii part, by the Board's failure to iinpleinent and oversee effective

systems or controls to monitor the Company's improper distribution of opioids —despite




                                                   3
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 4 of 55 PAGEID #: 1496




knowing full we11 cif the Company's past substantially similar misconduct and the growing

opioid addiction crisis.

       9.      In light of numerous prior charges and settlements, the Board knew that continued

illegal and improper conduct could subject the Company and its stockholders to grave

consequences —including large fines and penalties and suspension of sales in lucrative markets.

Rather than assuring these risks and red flags were addressed by management, the Board made a

calculated decision to choose profits now over doing the right thing. The Board's conduct and

failure to act resulted in direct breaches of fiduciary duties that caused significant Harm to the

Company.

       10.     The Board has a duty to be vigilant in overseeing the Company's activities in

connection with deciding whether a prospective customer can be trusted to deliver controlled

substances only for lawful purposes. Cardinal Health is in a highly regulated industry, including

being required to comply with the Comprehensive Drug Abuse Prevention and Control Act of

1970, 21 U.S.C. § 801, et seq. (the "CSA"), and the regulations promulgated thereunder, 21

C.F.R. Part 1300, et seq., as overseen by the DEA. The Board knows it has a duty and obligation

to oversee the distribution of its pharmaceuticals to ensure they are not being provided to those

using them for an improper purpose.

       11.     Defendaslts breached these duties by failing to implement an effective system to

report suspicious orders, prevent diversion and ultimately halt the shipment of opioids in

quantities they knew or should have known could not be justified and were indicative of serious

overuse of opioids.

       12.     The Board instead chose to rely on a system that led to numerous actions against

the Company by the DEA without seeking meaningful improvements. This is true despite the
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 5 of 55 PAGEID #: 1497




Company's prior DEA investigations and settlements for its failure to maintain effective controls

against sales of opioid drugs to Internet phai~nacies.

       13.     The Board cannot claim that it was unaware of these issues as it has been the

subject of repeated goverrnnent actions and resulting settlements, and the growing opioid crisis is

in the news circuit daily. The Board consciously failed to act after repeatedly learning about

evidence of illegality —the proverbial "red flag." These red flags include:

               a.       The Company oi~ September 29, 2008 entered into a Settlemezlt and

Release Agreement a~1d Administrative Memorandum of Agreement with the DEA ("2008 DEA

Settlement") wherein it agreed to "maintain a compliance program designed to detect and

prevent diversion of controlled substances as required under the CSA and applicable DEA

regulations." Cardinal Health also agreed to pay a civil fine of $34 million, which, at the time,

was the largest fine in United States history associated with a DEA registration suspension. The

2008 DEA Settlement was aBoard-level decision. The 2008 Settlement resolved several DEA

claims related to the Company's controls against the diversion of controlled substances. The

DEA issued three immediate suspension orders ("ISO") in 2007 in connection with three

Cardinal Health distributions facilities that had been distributing suspiciously high amounts of

opioids. And on January 30, 2008, the DEA issued an Order to Show Cause as to why the DEA

should not revoke the Certificate of Registration at yet another facility. The Board oversaw the

implementatiozi of a "compliance program" as required by the 200$ DEA Settlement however, it

failed to implement effective controls to eYisure compliance with the CSA instead opting far a

superficial. program.

               b.       On February 2, 2012 the DEA issued a second ISO regarding the one of

the same facilities as was cited in 2007. The ISO specifically noted "[d]espite the [2008 DEA




                                                  5
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 6 of 55 PAGEID #: 1498




Settlement], the specific guidance provided to Cardinal by DEA, and despite the public

information readily available regarding the oxyeodone epidemic in Florida, Cardinal has failed to

maintain effective controls against the diversion of controlled substances into other than

legitimate medical, scientific, and industrial channels, in violation of [the CSA] 21 U.S.C. §§

823(b)(1) and (e)(1)." Cardinal Health's Board once again took no real action. On May 15,

2012, Cardinal Health entered into a second settlement with the DEA to resolve the February 2,

2012 ISO, as well as the Company's failure (again) to detect and report suspicious orders, failure

to maintain effective controls to detect diversion of controlled substances and failure to adhere to

the provisions of the 2008 Settlement. Cardinal Health agreed to a two-year suspension of the

facility's DEA registration to ship controlled medicines from the Lakeland, Florida distribution

center (the "2012 Administrative DEA Settlement'). Cardinal Health again agreed to improve its

anti-diversion procedures —but this agreement was plainly window dressing.                The 2012

Administrative DEA Settlement was also aBoard-level decision and was signed by the

Company's Chief Legal and Compliance Officer.

               c.      In 2012, the West Virginia attorney general sued Cardinal Health, the

largest supplier of drugs in West Virginia, for distributing highly suspicious amounts of opioids

into the state. In January 201.7, the Company settled this lawsuit for $20 million, the largest

pharmaceutical settlement in West Virginia's history. Throughout the course of this four-year

litigation Cardinal Health chose to fight rather than take action to stem the distribution of opioids

into the wrong hands. In order to push sales and increase revenues, the recidivist Board, chose to

ignore the agreed upon "compliance program."

               d.      In December 2016, Cardinal Health entered into a monetary settlelneilt

with t21e DEA in comiection with the 2012 Administrative DEA Settlement (tne "2016 DEA
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 7 of 55 PAGEID #: 1499




Monetary Settlement"). The 2016 Monetary DEA Settlement was negotiated over the nearly

four years si7lce the 2012 DEA Administrative Settlement was reached. The $44 million 2016

DEA Monetary Settlement resolved Cardinal Health's admitted failure to comply with the terms

of the 2008 DEA Settlement and its reporting requirements between 2009 and 201.2 in Florida

and Maryland and between 2011 aszd 2012 in New York City (through its subsidiary Kinray,

Inc.). The 2016 DEA Monetary Settlement also resolved claims that Cardinal Health did not

comply with. CSA record keeping requirements in Washington.

       14.      Despite these actions, which should. have served as red flags, the Board continued

to allow Cardinal Health to continue with business as usual. As the sixteenth largest company by

revenue in the U.S., with annual revenue of $137 billion in 2018, the Board's focus was on

increasing revenues not slowing sales regardless of the death tall.

       15.      As a result, the Company is now a target of over 1,0001awsuits including suits by

state, county and city governments nationwide, which further damage the Company and its

stockholders.

       16.      While the Board has been content to keep its head in the sand and collect illicitly

gained profits, it is unable to continue to use the same excuse to claim it has no liability over the

Company's actions. According to the Cardinal Health Fiscal 2018 Form 10-K filed with the

SEC:

       Pharmaceutical wholesale distributors, including us, have been rained as
       defendants in over 1,000 lawsuits relating to the distribution of prescription opioid
       pain medications. These lawsuits have been filed in various federal, state, and
       other courts by a variety of plaintiffs, which are primarily counties, municipalities
       and political subdivisions from 48 states. Plaintiffs also include state attorneys
       general, unions and other health and welfare funds, hospital. systems and other
       healthcare providers. Of these lawsuits, 32 are purported class actions. The
       lawsuits seek equitable relief and monetary damages based on a variety of legal
       theories including various common law claims, such as negligence, public




                                                 7
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 8 of 55 PAGEID #: 1500




       nuisance, unjust enrichment as we11 as violations of controlled substance laws and
       various other statutes.

        7 7.    In addition, throughout this time several stockholders made demands on the Board

to investigate the wrongdoing and snake the Company whole. The Board formed committees,

conducted investigations and determined nothing was wrong —while thousands of people

continue to die from opioids shipped into the market by Cardinal Health.

       18.      Opioids are a diverse category of painkillers including oxycodone, hydrocodone

and fentanyl.    The potency and easy availability of opioids have made them popular as a

prescribed and recreational drug.      Controlling distribution of these highly addictive pain

medications is a known component to combating this crisis effectively.

       19.      Cardinal Health is one of the few distributors of opioids in the country, and

Defendants were well aware of the opioid epidemic, which has been repeatedly reported in the

news for several years, and has been recognized as a public health emergency by numerous

politicians, including the U.S. Congress. Defendants should have been on heightened alert for

red flags following the 2007 Settlement and Cardinal Health's obligation to maintain effective

controls against diversion of eolitrolled substances because the opioid epidemic had become a

major public health crisis, a fact repeatedly reported in the media. The opioid crisis is the result

of a rapid increase in the use of opioid drugs in the United States since 1999. For these reasons,

the Board. cannot claim unawareness of the country's opioid epidemic and the Company's

contribution to that epidemic.

       20.      The Board knowingly or recklessly disregarded signs demonstrating its

wrongdoing, and allowed the Company and its distribution centers to sell controlled substances

to retailers without ensuring compliance with federal laws and regulations and its own internal

controls.
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 9 of 55 PAGEID #: 1501




       21.     The Board has made an artificial showing that it takes its role in the opioid crisis

seriously by implementing committees and procedures that are meant to appear as if they are

preventing diversion. However, in reality, these systems are knowingly ineffective, do not allow

for information sharing, and generally ensure the Company can continue to sell copious amounts

of opioids without a real safety check.

       22.     This litigation an behalf of Cardinal Health seeks to rectify the conduct of the

individuals bearing ultimate responsibility for the Conlpa~ly's blatant misconduct —the Board —

and to impose appropriate responsibility upon those individuals.

                                 JURISDICTION AND VENUE

       23.     This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1332(a)(2) in that Plaintiff and. Defendants are citizens of different states, and the matter in

controversy exceeds $75,000.00, exclusive of interests and costs. This action is riot a collusive

one to confer jurisdiction on a caurt of the United States which it would not otherwise have.

       24.     Venue is proper in this District because Cardinal Health conducts business and

maintains its principal executive offices this District. Upon information and belief, one or more

of the Defendants resides in this District.       Further, Cardinal Health engages in numerous

activities and conducts business here, which had an effect irl this District.

                                          THE PARTIES

       25.     Plaintiff is a current stockholder of Cardinal Health, and has continuously held

Cardinal Health stock since 2403. Plaintiff is a citizen of New Jersey.

       26.     Nominal defendant Cardinal Health is an Ohio corporation with its principal

executive offices located at 7004 Cardinal Place, Dublin, Ohio 43017. Cardinal Health is a

healthcare services company. Cardinal Health describes itself as a "global, integrated health care




                                                  D
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 10 of 55 PAGEID #: 1502




 services and products cornpaily," and is one of the top three drug distributors in the U.S., with

 annual revenues of $137 billion in 2018. At all relevant tunes, Cardinal Health distributed or

 directed the distribution of pharmaceuticals, including opioids and other controlled substances, to

 retail pharmacies and institutional providers nationwide. Cardinal Health's common stock is

 traded on the New York Stock Exchange under the ticker s}nnbol "CAH."

        27.      Defendant Colleen F. Arnold ("Arnold") has served as a Cardinal Health director

 since 2007. Anlold is a member of the Company's Audit Committee. Upon information and

 belief, Arnold is a citizen of Florida.

        28.      Defendant Carrie S. Cox ("Cox") has served as a Cardinal Health director since

 2009. Cox is chair of the Company's Human Resources and Compensation Corninittee and the

 Ad Hoc Committee. Upon information and belief, Cox is a citizen of Florida.

         29,     Defendant Calvin Darden (".Darden") has served as a Cardinal Health director

 since 2005.    Darden is a member of the Company's Human Resources and Compensation

 Committee and the Ad Hoc Committee the Company created in 2018 in repose to the opioid

 crisis. Upon information and. belief, Darden is a citizen of Georgia.

         30.     Defendant Bruce L. Downey ("Downey") has served as a Cardinal Health director

 since 2009.    Downey is a member of the Company's Audit Committee, Nominating and

 Governance Committee and chair of the Ad Hoc Committee. Upon information and. belief,

 Downey is a citizen of Virginia.

         31.     Defendant Patricia A. Hemingway Hall ("Hall") has served as a Cardinal Health

 director since 2Q13. Hall is a chair of the Company's Nominating and Governance Committee

 and a member of the Company's Human Resoul-ces and. Compensation Committee.                  Upon

 information and believe, Hall is a citizen of Texas.
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 11 of 55 PAGEID #: 1503




        32.     Michael G. Kaufmann ("Kaufillann") was appointed as CEO end a director of

 Cardinal Health in January 2Q18. Kaufinann is a 28-year veteran of Cardinal Health, having

 served in numerous high-ranking executive officer roles at the Company.           From 2014 to

 December 2017, he served as Chief Financial Officer, and from 2009 to 20'14, he served as Chief

 Executive Officer —Pharmaceutical Segment. Prior to that, Kaufinann held a range of other

 senior leadership roles at Cardinal Health across operations, sales and finance, including in both

 the Pharmaceutical and Medical seg~zzents and closely served under the leadership of former

 CEO George Barrett, Upon information and believe, Kaufma~ln is a citizen of Ohio.

        33.     Defendant Gregory B. Kenny ("Kenny") has served as a Cardinal Health director

 since 2007. Kenny is Chairman of the Board and a member of the Company's Nominating and

 Governance Committee and the Ad Hoc Committee. Upon information and belief, Kenny is a

 citizen of Ohio.

        34.     Nancy Killefer ("Killefer") has served as a Cardinal Health director since 2015.

 Killefer is a member of the Company's Human Resources and Compensation Committee. Upon

 information and belief, Killefer is a citizen of Washington DC.

        35.     Defendant J. Michael Losh ("Cosh°') served as a Cardinal Health director from

 1996 until he resigned from the Board in August 2009 and later rejoined the Board in 2018.

 Cosh was t11e Company's Chief Financial Officer ("CFO"), on an interim basis, from July 2004

 to May 2005. Cosh is chair of the Company's Audit Committee. Upon information aild belief,

 Cosh is a citizel~ of Michigan.




                                                11
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 12 of 55 PAGEID #: 1504




        36.     Defendants Aniold, Cox, Darden, Downey, Hall, Johri, Kaufmann, Keliny,

 Killefer and Losh collectively referred to as `"Director Defendants" and together with Aklul John

 ("John"}, who was elected to the Board in February 2018, the "Board."'

        37.     Defendants Arnold, Downey, Johri and Losh are collectively referred to as the

 "Audit Committee Defendants."

        38.     Defendant George S. Barrett (`Barrett") served as chairman and chief executive

 officer of Cardinal Health, Inc. from 2009-2017. He resigned in 201 ~ following a proxy contest

 by the Teamsters seeking his ouster because of his failure to adequately respond to the opioid

 crisis. Upon information and believe, Barrett is a citizen of Ohio.

        39.     Defendants Arnold, Barrett, Cox, Darden, Downey, Hall, Johri, Kaufinann,

 Kenny, Killefer and Losh collectively referred to as "Director Defendants."

                                    DEFENDANTS' DUTIES

        40.     By reason of their positions as officers, directors, and fiduciaries of Cardinal

 Health and because of their ability to control. the business ar~d corporate affairs of Cardinal

 Health and its subsidiaries, Defendants owed Cardinal Health and its stockholders fiduciary

 obligations of good faith, loyalty, and candor, and were and are required to use their utmost

 ability to control and manage Cardinal Health in a fair, just, honest, and equitable manner.

 Defendants were and are required to act in furthera~lce of the best iziterests of Cardinal Health

 and its stockholders so as to bel~efit all stockholders equally and not in furtherance of their

 personal interest or benefit. Each director and officer of the Company owes to Cardinal Health



     ' John is not named as a defendant at this time because he was not a member of the board
 at the time of any of the Company's previous actions by and settlements with the DEA and other
 government agencies.




                                                 12
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 13 of 55 PAGEID #: 1505




 and its stockholders the fiduciary duty to exercise gaod faith and diligence iii the administration

 of the affairs of the Company and ii1 the use and preservation of its property and assets, and the

 highest obligations of fair dealing.

        41.     Cardinal Health's corporate documents (such as the Company's Corporate

 Governance Guidelines) also expressly detail the Board's duties, including that the Board ensure

 that the Company operates in a legal and ethically responsible matter.

        42.     Cardinal Health maintains, and the directors are obligated to follow, formal

 Corporate Governance Guidelines. The Corporate Governance Guidelines are meant to ensure

 that the Company operates in a legal and ethically responsible mamler.           As stated in the

 Corporate Governance Guideli~les:

        The Board serves as the representative and acts on behalf of all of the
        shareholders of Cardinal Health. In representing Cardinal Health's shareholders,
        the basic responsibility of the Directors is to exercise their business judgment in
        good faith and to act in what they reasonably believe to be the best interests of the
        Company.

        43.     Under the Corporate Governance Guidelines, the Board is required to:

        Oversee management's efforts to establish and maintain for the Company high
        standards of 1ega1 and ethical conduct in all of its businesses, including
        conformity with all applicable laws and regulations.

        44.     Under the Company's Corporate Governance Guidelines, the Board has

 responsibility for overseeing the business and affairs of the Company, including risk

 management.

        45.     The Company maintains Standards of Business Conduct (the "Code of Conduct"),

 that "outline what is expected of every employee, officer and director of Cardinal Health."

        46.     The Code of Conduct outlines the Company's "values" ciaimulg employees,

 officer and directs "can be trusted to do the right thing."




                                                   13
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 14 of 55 PAGEID #: 1506




        47.     The Code of Conduct sets the first tenant as "1. Act with integrity and in

 compliance with the law." The Cade explains that the Company's "reputation as a leading

 healthcare company depend on each of us making appropriate decisions everyday."

        48.     The Board has several committees to monitor specific aspects of Cardinal

 Health's business. These committees have their own charters setting forth additional duties for

 their respective members. For example, the charter of the Audit Committee provides that its

 members have a special obligation to monitor the Company's compliance with the law. The

 charter states that the Audit Committee must:

        Review quarterly reports from the Chief Legal and Compliance Officer regarding
        the Company's ethics and compliance program, including matters involving
        possible significant non-compliance with applicable legal requirements and the
        Company's Standards of Business Conduct by employees of the Company and its
        subsidiary/foreign affiliated entities.

        Review periodic reports from the Chief Legal and Compliance Officer regarding
        the Company's quality and regulatory compliance programs.

        Discuss with the Company's internal counsel legal matters that may have a
        material impact on the financial statements or the Company's compliance policies
        and internal controls.

        49.     The Board has ultimate responsibility for risk management, and has delegated to

 the Audit Committee certain responsibilities. The Audit Committee engages in periodic

 discussions with management concerning the process by which risk assessment and inanageinent

 are undertaken.

        50.     Defendants, because of their positions of control and authority as directors and/or

 officers of Cardinal Health, were able to and did, directly and/or indirectly, exercise control over

 the wrongful acts complained of herein. Because of their advisory, executive, managerial, and

 directorial positions tivith Cardinal Health, each of the Defendants had knowledge of the

 misconduct described herein.



                                                 14
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 15 of 55 PAGEID #: 1507




        51.     To discharge their duties, the officers and directors of Cardinal Health were

 required to exercise reasonable and prudent supervision over the management, policies, practices

 and controls of the Company. By virtue of such duties, the officers and directors of Cardinal

 Health were required to, among other things:

                a.         Exercise good faith to ensure that the affairs of t11e Company were

 conducted in an efficient, business-like manner so as to make it possible to provide the highest

 quality performance of their business;

                b.         Exercise good faith to ensure that the Company was operated iii a diligent,

 honest and prudent manner and complied with all applicable federal and state laws, rules,

 regulations and requirements, and all contractual obligations, including acting only within the

 scope of its legal authority; and

                c.         When put on notice of problems with the Company's business practices

 and operations, exercise good faith in taking appropriate action to correct the misconduct and

 prevent its recurrence.

                                   SUBSTANTIVE ALLEGATIONS

 Background of tlxe Compa~ay

        52.     Cardinal Health distributes pharmaceuticals, including controlled and non-

 controlled prescription medications, to all 50 states in the United States. Cardinal Health is one

 of three wholesale distributors that account for 90 percent of the entire wholesale drug market.

        53.     Cardinal Health's distribution solutions segment is highly competitive in both

 price and service, Price, quality of service, innovation and, in some cases, convenience to the

 customer are generally the principal competitive elements in this segment.




                                                    15
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 16 of 55 PAGEID #: 1508




            54.   The Company's most recent 10-K filed with the SEC far fiscal year 2018 reported

 revenue of $138.8 billion, a 5 percent increase from 2017 "due primarily to sales growth from

 pharmaceutical distribution and specialty pllannaceutical customers."

            55.   More recently, the Company announced its third quarter results for fiscal year

 2019. In the third quarter 2019 Cardinal Health's revenues in the Pharmaceutical Segment

 increased by 6%from $28.7 billion for Q3 in 2018 to $31.4 billion in Q3 of 2019.

 The Opioid Crisis

            56.   The Uiuted States is in the grips of the deadliest drug epidemic in its history and

 Cardinal Health is one of the largest suppliers of the opioid drugs at the center of the epidemic.

 It is estimated that the prescription opioid epidemic costs the United States snore than $78.5

 billion annually, according to a study published in the October 2017 issue of Medical Care.

            57.   Opioids are drugs {such as morphine, oxycodone, and hydrocodone) formulated to

 replicate the pain-reducing properties of opium. For most of the 20th century, doctors reserved.

 opioids for severe, short-teen pain, such as surgery, or for pain related. to deadly diseases like

 cancer. In the 1990s these drugs began to be prescribed for pain related to arthritis or back pain.

 By 2016, more than 289 million annual prescriptions were written for opioids.

            58.   Since OxyContin (the branded name pharmaceutical for oxycadone a opioid

 narcotic} was introduced in 1996, there have been nearly 218,000 overdose deaths related to

 prescription opioids, according to the Centers far Disease Control and Prevention ("CDG")

 Between 2000 and 2015, the rate of opioid overdose deaths in the United States more than

 tripled.

            59.   During 2017, there were more than 72,000 overdose deaths in the United States,

 including 49,068 that involved art opioid, according to a provisional CDC coutzt. More tha~l 130




                                                  16
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 17 of 55 PAGEID #: 1509




 people died every day from opioid-related drug overdoses in 2016 and 2017, according to the US

 Department of Health &Human Services.

        bQ.     The New York Tr.~nes reported t17at "[p]ublic health officials have called the

 current opioid epidemic the worst drug crisis in American history, killing more than 33,000

 people in 2015. Overdose deaths were nearly equal to the number of deaths from car crashes. In

 2015, for the first time, deaths from heroin alone surpassed gun homicides."

        b1.     Between 2007 and 2016, the most widely prescribed opioid was hydrocodone,

 commonly known as Vicodin.          In 2016, 6.2 billion hydrocodone pills were distributed

 nationwide. The second. most prevalent apioid was oxycodone, commonly known as Percocet.

 In 2016, 5 billion oxycodone tablets were distributed in the United States.

        b2.     The I~iternational Narcotics Control Board reported that in 2015, Americans

 represented about 99.7% of the world's hydrocodone consumption.

        63.     Distributors of opioids, such as Cardu1a1 Health, have played a large role in the

 proliferation of the opioid crisis by failing to stop suspicious orders in compliance with the CSA

 and other laws thereby allowing o~pioids to be dispensed to individuals that abuse them or sell

 them. to others to be abused.

        G4.     Ina 60 Minutes interview in October 2017, former DEA agent Joe Rannazzisi

 described Cardinal Health's industry as "out of control," stating that "[what they wanna do, is

 do what they wanna do, and not worry about what the law is. And if they don't follow the law in

 drug supply, people die. That's just it. People die." He further explained that:

        JOE RANNAZZISI: The three largest distributors are Caxdinal Health,
        McKesson, a11d AmerisourceBergen. They control probably 85 ar 94 percent of
        the drugs going downstream.




                                                 17
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 18 of 55 PAGEID #: 1510




        [INTERVTEVVER]: You know the implication of what you're saying, that these
        big companies knew that they were puizlping d1-ugs into American canlnlunities
        that were killing people.

        JOE RANNAZZISI: That's nat an implication, that's a fact, That's exactly what
        they did..

        65.     Jitn Deldhof, a 40-year DEA veteran said that the distributors such as Cardinal

 Health never made the effort to "do the right thing. And there was no good faith effort. Greed

 always trumped cainpliance. It did every time." He further explained that "I can tell you with

 100 percent accuracy that we were in there on multiple occasions trying to get them to change

 their behavior. And they just flat out ignored us."

        66.     Furthermore, in an effort to stave off investigations from the DEA, the

 pharmaceutical industry simply lured the investigators away from government jobs with offers of

 new jobs with big salaries. CBS news reported "Since the crackdown on the distributors began,

 the pharmaceutical industry and law firms that represent them have hired at least 46

 investigators, attorneys and supervisors from the DEA, including 32 directly from the division

 that regulates the drug industry."

 Cardinal Health's Role in the Distribution of Opioids

        67.     Pharmaceutical manufacturers do not sell drugs directly to patients ar pharmacies.

 Instead, manufacturers sell their products to pharmaceutical wholesalers, which, in turn, set]

 drugs to pharmacies, which, in turn, provide the drugs to patients. The diagram below is taken

 from a June 2017 publication by the University of Sou~theri~ California's Leonard D. Schaeffer

 Center for Health Policy &Economics and shows the overall structure of the market for non-

 specialty drugs covered under private insurance and purchased. in a retail setting:
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 19 of 55 PAGEID #: 1511




                   68.     The table below, taken from the same study, identifies the key players and their

 market share as of 2015:


  e .a n. ~^ ~9   ,~              ~..v..ti.                     ,. .r..                                           .~                        ..._~.....,
                                              us MARKET SHARE             company                             Sharc -     Company                                   share'

   Company                              All'      Brands'    Generics"        EXpr25s ScrlptS                    2g%      UOIted Health Group       '.              ~i.G. o

   Gilead Sciences (Brand)           6.g°lo        X0.9%             ~-   CVS Health                             z4°1~    Anthem                                     o.a~i
   J&J {Brand}                       5.9°~~         9~4°/            --   Optum Rx                               Halo     Aetna                                      q,~%
   Roche (Brand)                      S.y%          g.o°I            --                         TOTAL           68°fa     Cigna                                      4.5%
   Merck & Co (Brand)                 g.7 /o        g.o%             -                                                    Humana -----__._._                         8.7°fo
                                                                          d                                              ---                             _._..._-
   Amgen(Brand)                       5.3%          8.5°!0           --                    ,~~;r~e~,_~i~-:                Centene                                    3.4%
   Pfizer (Brand)                     4.'7%         ~.4°!0           -        company                         share-      HeatthNet                                  2.6%
   Fresenius Kabi (Generic)          4.6~              --         3•~`~       McKesson                         32.7%      WellCare                                   2.i°fo
   AbbVie (Brand)                    4.4°/          6.g%             --       AmerisourceBergen                3~.6%      Mplina                                     z.o%
   Sanofi (Brand)                     4.3%          6.8%             -        Cardinal Health                  zo.~%      Magellan                                   oS°/
   NOvartiS (Brand)           ~      ~ 3 3%         5.3%             -                          TpTAL           85~                      TOTAL                       4g~/a
       ----
   Astrazeneca (Brand)                3~~°~~        4.8%a            --
   Allergan (Brand)                  3.0%           4~7°~a           -                      r.;Li:;-~-IJ =~
   GlaxoSmith Kline (Brand)           2.6%          q.2%             --       Company                         Share"
   Pfizer-Hospira (Generic)           2.3%              --       3.6°/        Waigreens                        ~4.g to
   Teva (Brand)                       2.~%          3.3~~            -        CVS Retail                       ~3,golo
   Mylan (Generic)                    i 6°!0            --       8.8%         Express Scnpts Mai(               i Ong
   Teva (Generic)                     i.s°!o            --      X2.2%             Order Pharmacy

   Novartis-Sandoz                                                         CVS Mail Order               g.o°!o
                                                                          ----- ------------------- -------
      (Generic)                       ~'~ °                     ~~'S °     Watmart                      S.5%
   Al(ergan-Actavis                    ~ ~o~o                    $ 9o~a                          TOTAL          54%
       (Generic)
   Aspen (Generic)                   0.4%               --       4.~%
   lupin (Generic}                    o.3°io            --       2.~°~0
                         TOTAL        ry0%          96%           55%




                                                                                      19
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 20 of 55 PAGEID #: 1512




        69.     At all relevant times, and as demonstrated above, the wholesale pharmaceutical

 segment of the market has been dominated by a group of three companies known as t11e "Big

 Three": Cardinal Health, AmerisourceBergen and McKesson.

         70.    Cardinal Health and its competitors utilize a delivery method to pharmacies called

 "just-in-time" delivery. This means that mast pharmacies obtain drug deliveries every day,

 sometime multiple tunes a day, to allow the pharmacy to hold as little inventory as possible.

         7l.    Because these deliveries are made on such a frequent basis, distributors know

 exactly how many opioid prescripts and individual pi11s they are delivering to each pharmacy.

        72.     Because distributors, including Cardinal Health, are the closest link to

 pharmacies, they are the uniquely situated to determine if a pharmacy is suspected of facilitating

 the diversion of prescription opioid pills.

        73.     The Healthcare Distribution Alliance ("HDA") (formerly known as Healthcare

 Distribution Management Association), a trade association of pharmaceutical distributors to

 which Cardinal Health belongs, has long taken the position that distributors such as Cardinal

 have a responsibility to "prevent diversion of controlled prescription drugs" not only because

 they have statutory and regulatory obligations do so, but "as responsible members of society."

 The HDA recognizes that Cardinal Health and the other distributors "are uniquely situated to

 perform due diligence in order to help support the security of the controlled substances they

 deliver to their customers" because they are at "the center of a sophisticated supply chain."

         74.    Cardinal Health's distribution centers are registered with the DEA, which means

 those distribution centers are required to operate in accordance with the CSA.

         75.    The DEA is the agency primarily responsible for administering the CSA and t11e

 regulations promulgated thereunder, and is responsible far investigating CSA violations.




                                                 20
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 21 of 55 PAGEID #: 1513




        76,      The regulations promulgated under- the CSA include a requirement to design aild

 operate a system to detect and. report "suspicious orders" for controlled substances that deviate

 from the non11a1 course and are suspected of being diverted into illicit markets. See 21 C.F.R.

   1301.74(b).

        77.      The CSA seeks to prevent the diversion of controlled substances by establishing a

 closed system of distribution. As a distributor in that closed system, Cardinal Health is required

 by the GSA to register with DEA to engage in the commercial distribution of certain controlled

 substances for therapeutic use. 21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100.

        78.      Rather than comply with the CSA, Cardinal Health sought to avoid the DEA's

 enforcement. Joe Rannazzisi told 6(~ Minutes that the attonieys at Cardinal Health went over his

 head and called his bosses at the Justice Department. He also said that the drug industry used

 their money and influence to pressure top lawyers at the DEA to take a softer approach.

        79.      The Company was incentivized to ship more opioids to their customers riot only

 because more sales meant more profits, but also because acquiring larger numbers of opioids

 from. wholesalers results in a lower per pill cost and a higher profit margin. The Board's decided

 to put profits over the lives of countless Americans and the long-teen reputation of the

 Company.

        80.      Cardinal Health's directors and executives knew that Cardinal Health was

 required to comply with the CSA and other regulations.

        81.      At all relevant tunes, the Directors and Officers Defendants were aware that the

 Company operated in a highly regulated envirorunent. The Company's Fonn 10-K for fiscal

 year 2011 warned:




                                                21
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 22 of 55 PAGEID #: 1514




        Our business is highly regulated in the United. States at both the federal and state
        level and in foreign countries. Depending upon their specific business, our
        subsidiaries maybe subject to regulation by government entities including:

              •   the United States Food and Drug Administration (the "FDA"}
              •   the United States Drug Enforcement Administratiozl (the "DEA"),
              •   the United States Nuclear Regulatory Coin~nission (the "NRC"),
              •   the United States Department of Health and Hunlan Services ("HHS"),
              •   United States Customs and Border Protection,
              •   state boards of pharmacy,
              •   state controlled substance agencies,
              •   state health departments, insurance departments or other comparable state
                  agencies, and
              •   forei~tlagencies that are comparable to those listed above.

        These regulatory agencies have a variety of civil, administrative and criminal
        s~lctions at their disposal. They can require us to suspend distribution of
        products and controlled substances or initiate product recalls; they can seize
        products or impose significant criminal, civil and administrative sanctions; aild
        they can seek injunctions to halt the manufacture and distribution of products.

        Distribution. The FDA, DEA and various state authorities regulate the marketing,
        purchase, storage and distribution of pharmaceutical and medical products and
        controlled substances under various state and federal statutes including the
        Prescription Drug Marketing Act of 1987. Wholesale distributors of controlled
        substances must hold valid DEA registrations and state-level licenses, meet
        various security and operating standards, and comply with the Federal Controlled
        Substances Act govenling the sale, marketing, packaging, storage and distribution
        of controlled substances.


 Similar language appears in each Fonn 1.0-K that Cardinal Health has filed since and each 10-K

 is signed by every member of the Board.

        82.       Furthernlore, Cardinal Health has acknowledged its responsibility to comply with

 the law and stein the proliferation ofopioids.       For example, Cardinal Health claims that:

 "We challenge ourselves to best utilize our assets, expertise and influence to make our

 communities stranger and our world more sustainable, while governing our activities as a good

 corporate citizen in compliance with all regulatory requirements and with a belief that doing

 `the right thing' serves everyone,"


                                                 22
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 23 of 55 PAGEID #: 1515




         83.     Cardinal Health also claims to be an industry leadei "in anti-diversion strategies

 to help prevent opioids froi11 being diverted for misuse or abuse" by "maintain[ing] a

 sophisticated, state-of-the-art program to identify, block and report to regulators those orders of

 prescription coi~tralled medications ghat do not meet [its] strict criteria."

         84.     Cardinal Health touts its funding for "Generation Rx," which funds grants related

 to prescription drug misuse

         85.     These assurances of the Company's compliance with its legal obligations,

 demonstrate that the Board knew their obligations under the law and claimed they were in

 compliance with those obligations when in fact they were not.

 Cardinal Health Has a Ifistory of Evadi~zg the Law, Being Caught, and Settling with the DEA

         86.     For nearly a decade, Defendants caused and permitted Cardinal Health to openly

 violate and evade federal laws and regulations pertaining to its products and permitted excessive

 sales of controlled substances without reporting the suspicious nature of the sales to the DEA.

         8?.     Defendants' bad acts were eventually noticed by the DEA. And the Board was

 made aware of these bad acts yet chose to pay penalties and make no real changes to resolve the

 problems. These "red flags" put the Board on ample notice that the Company was engaging in

 illegal. conduct.

 Red Flag #1

         88.     As early as 2007 the Board was aware that the Company had failed to properly

 address the distribution of opioids to its pharmaceutical customers.            At least five members

 (Ar~lold, Darden, Kaufmann, Kenny, and Losh) of the current ten-person Board were either

 Board members or executive leadership positions at the time of the 2008 DEA Settlement.

         $9.     The DEA issued three ISOs in 2007 in con~lection with three facilities that had

 been distributing high amounts of opioids.


                                                   23
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 24 of 55 PAGEID #: 1516




        90.     On November 2$, 2007, the DEA issued an ISO to Cardinal Health in connection

 with its distribution center in Auburn, Washington (the "Auburn Facility"), immediately

 suspending the facility's Certificate of Registration because its continued registration constituted

 "an imminent danger to public Health and safety."

        91.     On December 5, 2007, the DEA issued an ISO to Cardinal Health regarding its

 drug distt~ibution facility located in Lakeland, Florida (the "Lakeland Facility"), immediately

 suspending the facility's Certificate of Registration because its "continued registration

 constituted] an imminent danger to public health and safety."

        92.     On December 7, 2007, the DEA issued an ISO to Cardinal Health because, from

 January 2005 to August. 2007, its distribution center in Swedesboro, New Jersey (the

 "Swedesboro Facility"), "distributed over 4.5 million dosage units of eombinat~ion hydrocodone

 products to customers that it knew or should have known were diverting hydracodone into other

 than legitimate medical, scientific and industrial channels."

        93.     In January 2008, the Company issued standard operating procedures ("SOPs") to

 allegedly evaluate retail customers for risks of diversion. The SOPS were revised in December

 2008 to outline specific steps that employees should monitor.

        94.     Then on January 30, 2008, the DEA issued an Order to Show Cause as to why the

 DEA should not revoke the Certificate of Registration assigned to the Company's distribution

 center in Stafford, Texas (the "Stafford Facility").




                                                  24
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 25 of 55 PAGEID #: 1517




           95.    The Board met on January 31, 2008. The Board was told that the Company was

 taking swift action in response to a "flurry of actions from the DEA."~ The Board received "a

 seven-pale chart listing the tasks to be completed, the pro~ness thus far, and target completion

 dates."

           9b.    The Board was provided with updates on the progress of the anti-diversion

 program in February 2008, and at the May 7, 2008 Board ineetin~;.

           97.    The anti-diversion plan, however, was flawed. It did not allow for information

 sharing to storage, meaning that one Cardinal Health employee could learn a prescriber was not

 ]egitimate and therefore flag pharmacies that worked with that prescriber, but other employees

 overseeing different pharmacies would have no way to know this information,

           98.    The Board was content to simply let management create a flawed "compliance

 program" rather than asking tough questions and requiring real results.

           99.    The Board was also informed in May 2008 that the Ohio Board of Pharmacy

 opened an investigation based on "allegations that the Company's distribution center in Findlay,

 Ohio made suspicious sales to a pharmacy in Dublin from December 2006 through March. 2007."

           100.   On August 5, 2008 the Audit Committee met. In advance of their meeting the

 Company's Chief Compliance Officer Report, Craig Morford, provided a report to the committee

 regarding the implementation of the Company's new anti.-diversion procedures. Morford also

 provided a report to the full Board in August 2008.




      2 As described below the Company created a Special Coimnittee to consider stockholder
 litigation demands. That Committee issued three reports. These facts were outlined in the
 Special Committee reports as published on the Company's website.




                                                25
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 26 of 55 PAGEID #: 1518




        101.    The Company entered into the 2008 DEA Settlement in September 200$, whereili

 it agreed to "maintain a compliance program designed to detect atld prevent diversion of

 controlled substances as required under the CSA and applicable DEA regulations." Cardinal

 Health also agreed to pay a civil fine of $34 million, which, at the time, was the largest fide ill

 United States history associated with a DEA registration suspension.        In fact, prior to this

 settlement the largest monetary penalty paid for a violation of the CSA was $13.25 million paid

 by McKesson in Apri12008.

        102.    The majority of the fine was attributed to conduct at the Lakeland Facility ($16

 million). The remainder was apportioned among six other districts.

        103.    The Audit Committee was provided with updates in November 2008 and

 February 2009.

 Red Flag #2

        1 Q4.   Itz April 2009, SOPS were issued requiring review of the top-twenty-five retail

 independent purchasers of commonly diverted drugs, to identify customers of concern and visit

 such customers.

        105.    In advance of their May 2009 meetii7g, the Audit Cainmittee was provided with

 another update. During that update the Committee was informed that "on 1Vlarch 1 G, 2009, the

 DEA notified tl~e Company that it considered one of those distribution centers, the facility

 located in Valencia, California, to be "unsatisfactory," and that the Company met with the DEA

 to address those concerns on March 19 and submitted a written response to the DEA on March

 25."

        106.    In June 2009, the SOPs were revised to redefine how to identify high alld medium

 risk customers.




                                                 26
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 27 of 55 PAGEID #: 1519




        107.    The Audit Committee and the full Board received another update from Morford in

 August 2009.

        108.    The SOPS were revised again in 2010.

        109.    In October 2010, "Morford provided the Audit Committee with an Annual

 Quality and Regulatory Report, which included an overview of the then-current regulatory

 environment. Morford noted that the DEA had increased its focus in `high risk' states, including

 Florida."

        11 d.   The full Board met in November 2010 and obtained a review of the Company's

 anti-diversion efforts from Morford.

        111.    On July 7, 2011, DEA representatives met with Cardinal Health representatives at

 DEA headquarters. During that meeting the DEA discussed actions to address theft and loss

 reporting and due diligence procedures to control against diversion with respect the Company's

 Auburn, Washington facility. The DEA also advised Cardinal Health at this 1~Zeeting that it

 needed to examine its Florida customers, including its retail chain customers.

        112.    On July 26, 2011, Morford sent. a memo to the full Board outlining the

 Company's key initiatives and accomplishments in fiscal. year 2011. Interestingly the inerno

 focused on the Company's ability to eliminate "false positives." The memo notes the number of

 "legitimate customers or orders flagged as suspicious" had decreased. Meaning, the Company

 was most concerned with making sure it could sell to as many customers as possible and

 minimize any reports of red. flags.

        113.    The full Board was provided with an updated report in advance of the November

 2011 board meeti~lg on tl~e status of the Company's anti-diversion efforts. The update also stated

 that the Company had reduced "the incidence of flagged events was reduced by 2,509, or 37%,




                                                 27
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 28 of 55 PAGEID #: 1520




 fro~iz fiscal year 2010 to 2011;" again demonstrating the Company's focus on selling to as many

 cust~orners as possible rather than strictly ensuring these pills did not get into the wrong hands.

        114.    The update also informed the Board that "the DEA conducted twelve routine

 cyclical inspections during fiscal years 2011 and 2012, which resulted in four "observations," or

 negative fiizdings." The Board therefore knew that over 30% of the inspections were negative.

        115.    While this was based oil a small sample, it should have demonstrated the

 programs that had been implemented were not working and as fiduciaries to the Company the

 Board should have required action be taketl to resolve the Company's failures to comply with

 federal law and regulations and its ultimate contribution to the opioid crisis. Instead, the Board

 was content to idly listen to report after report and turn a blind eye to the problems in the system

 —problems that were leading to the death. of thousands of Americans.

 Red ~Zag #3

        116.    On September 16, 2011, Mallinckrodt LLC, a manufacturer that sells oxycodone

 to Cardinal Health for distribution, sent a letter to Cardinal Health alerting theirs to a list of

 pharmacies that they should consider making on-site visits to evaluate suspicious orders.

        117.    Mallinckrodt inet with Cardinal Health on September 30, 2011 to discuss Cardinal

 Health's distribution of Mallinckrodt's products in Florida. During that meeting Mallinckrodt

 stated that Cardinal needed to provide proof that it conducted visits to 40 facilities suspected of

 suspicious orders within 60 days.

 Red Flag #4

        118.    On October 18, 20ll, the DEA executed Administrative Inspection Warrants

  "AIW") at Cardinal Health Lakeland Facility's top for retail pharmacy Florida customers of

 oxycodone.
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 29 of 55 PAGEID #: 1521




        119.    On October 2b, 2011 the DEA executed a AIW at the Lakeland Facility.

 On November 8, 2011, the DEA issued an administrative subpoena on Cardinal Health for

 information oil its sales of oxycodone and its compliance procedures.

        120.    As a result of the AIW and the administrative subpoena, the DEA determined

 there was "a persistent failure to exercise due diligence to ensure that controlled substances were

 not being diverted. DEA concluded that over a period of approximately 3 years, November 2008

 to December 2011, Cardinal's anti-diversion controls were inadequate to meet their due

 diligence responsibilities."3

        121.    The DEA's conel~usions were based o11:

        (i) exceedingly large increasing volume of shipments of oxycadone to its largest
        Florida retail customers, which volumes were supported by inadequate
        documentation; (ii) a low number of suspicious orders reported; (iii) a low
        number of on-site visits to these top retailers and no site visits to retail chain
        pharmacy customers; and (iv) evidence that Cardinal's due diligeziee practices
        were inconsistent with both 2008 MOA and Cardinal's own policies the purpose
        of which was to reduce diversion.

 Red Flag #S

        122.    On February 2, 2012, the DEA issued a second ISO regarding the Lakeland

 Facility that specifically noted "[d]espite the MOA, the specific guidance provided to Cardinal

 by DEA, and despite the public infornlation readily available regarding the oxycodane epidemic

 in Florida, Cardinal has failed to maintain effective controls against the diversion of controlled

 substances into other than legitimate medical, scientific, and industrial channels, in violation of

 21 U.S.C. §§ 823(b)(1) and (e)(1)."


     3 Declaration of Joseph Rannazzisi, a Deputy Assistant Administrator for the DEA's Office
 of Diversion Central ("Rannazzisi Decl.") submitted ii1 connection wit~1 Defendants' C3pposition
 to Plaintiff's Motion for Preliminary Injunction (the "Opposition Brief') filed in Cardinal
 Hec~l~h, Inc. v. Holde~~, Case No. 1:12-ev-00185 (D.D.C.).




                                                 29
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 30 of 55 PAGEID #: 1522




        123.    Tl~e ISO alleged that from January 2008 through December 20l 1 the Company

 sold eXeessive amounts of oxycodane to its top four retail pharmacy customers serviced by the

 Lakeland Facility (the same facility that was the subject of the 200$ DEA Settlement): two CVS

 stores, CVSIPhannacy #00219 ("CVS 219") and CVS1Phannacy #05195 ("CVS 5195"), and two

 independent retail pharmacies, Caremed Health Corporation ("Caremed") and Gulf Coast

 Pharmacy ("Gulf Coast°).

        124.    The DEA noted that Cardizlal I~ealth supplied more than 12 million dosage units

 through the Lakeland Facility to only four area phannaeies, nearly fifty times as much

 oxycodone as it shipped to the rest of Florida and an increase of 241% in two years, and from the

 same facility that the Board was already fully aware was a problem. The DEA found that

 Cardinal Health's internal investigator warned Cardinal against selling opioids to these

 pharmacies but Cardinal Health failed to notify the DEA or cut off its supply, instead it increased

 shipments to these pharmacies.

        125.    The volume of shipments to these Florida facilities is staggering. During 2011 the

 Lakeland Facility distributed over 3.1 million tablets of oxycodone to 6 pharmacies in Sazlford,

 Florida, which has a population of 53,570. The Lakeland Facility specifically supplied 3 million

 of these tablets (96% of the Sanford distributions) to CVS219 and CVS 5195.

        126.    Within a mile of CVS219 (which received 1.8 million tablets of oxycodone form

 Cardinal Health in 2011) is a Walgreens, a retail chain competitor of CVS. During 2011, this

 Walgreetls purchased 176,500 tablets of oxyeodone.

        127.    The DEA determined that "from April 2009 to August 2011, Cardinal disregarded

 the oxycodone thresholds for its top four retailers at least 44 times . . .sometimes by tens of




                                                 30
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 31 of 55 PAGEID #: 1523




 thausanc~s. This unexplained disregard for its own thresholds suggests that Cardinal did not take

 its own policies seriously." Rannazzisi Decl.

        128.    The DEA also found that Cardinal Health inexplicably continuously approved

 increased thresholds for oxycodone sales.

        129.    Between November 25, 2009 and November 24, 2010, for CVS219 Cardinal

 Health "adjusted the threshold for oxycodone sales five tunes, allowing CVS[219]'s monthly

 allowance of dosage units to increase from 112,000 per month to 319,000 per month."

        130.    And "[b]etween August 11, 2010 and November 24, 2010, Cardinal adjusted the

 threshold for oxycodone sales four times, allowing GVS[5195]'s monthly allowance of dosage

 units to increase from 27,000 to 1.77,700." Id.

        131.    In addition, "[d]espite the high volume of oxycodone and exponentially

 increasing sales, Cardinal investigators never visited CVS219 [nor did they] . . .conduct[] an

 official site visit of CVS5195. . . The only visit that Cardinal made to CVS5185 was to take a

 picture of the exterior on a Sunday afternoon." Carter Decl.

        132.    On average 50% of the sales at these two GVS locations were in cash, a major red

 flag for potential diversion. Id.

        133.    The DEA also found that the volume of oxycodone distributed to the Gulf Coast

 pharmacy exponentially exceeded sales to other pharmaceuticals. `Between January 1, 2008 and

 September 30, 2011, Cardinal sold Gulf Coast Pharmacy, its second largest customer,

 approximately 3.4 million dosage units of oxycodone, for an average of 96,644 units per month

 during this time period." Carter Dec1. The annual increases of oxycodone at Gulf Coast were

 excessive: between 2008 and. 2009 the monthly oxycodone distribution increased by 549% from

 32,820 to 213,100; between 2009 and 2010 the monthly oxycodone distribution increased by




                                                   31
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 32 of 55 PAGEID #: 1524




 404% from 213,100 to 1,073,540; and in 2011 Gulf Coast purchased over• 2,063,100 dosage

 units. Id.

        134.    `Between April 13, 2009 and May 29, 2010, Cardinal adjusted the t~~reshold for

 oxycodone sales [to Gulf Coast] eleven (11) times." Carter Dec1.

        135.    The sales to Caremed were similarly suspicious. `Between January 1, 2008 and

 September 30, 2011, Cardinal sold Careened.           .approximately 2.1 million dosage units of

 oxycodone, for an average of approximately 59,264 dosage ualits per month during this time

 period." Carter Dec].. As of September 21, 2Q11, 40% of those sales were paid in cash. Id.

        136.    Cardinal Health similarly contiizued to raise its threshold — 9 times between April

 l~, 2010 a11d May 26, 2011 —rather than cut off these suspicious sales. Carter Decl. The net

 increase was by 609% from 26,000 dosage units to 158,300 dosage units. Id.

        137.    The Company's decision to increase its thresholds as a way to avoid reporting

 suspicious purchases to the DEA evidences that the "compliance program" Cardinal Health put

 in place was flawed. The Board, having responsibility to oversee compliance with the 2008

 DEA Settlement and the CSA, knew ar should have kzlown that the Company's employees were

 changing the thresholds to ensure sales could rise while trying to skirt their obligation under the

 law. The Board ignored its duty to ensure the program put in place was effective.

         138.   Between the 2008 DEA Settlement and the 2012 ISO, the DEA conducted 19

 scheduled investigations that resulted in two letters of Admolut~ion, two additional investigations

 for failure to report suspicious orders and one investigation for shipping to a registrant other than

 the one that ordered the controlled substances. As a result, the 2012 ISO should 1~ave come as no

 surprise to the Board.




                                                  32
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 33 of 55 PAGEID #: 1525




        139.    Rather than address these identified deficiencies, the Company initiated legal

 action. The day after t11e 2012 ISO was issued, February 3, 2012, Cardi~zal Health filed a lawsuit

 against the DEA, then-Attoniey General Eric Haider, then-DEA Administrator Michele M.

 Leonhart and the Department of Justice seeking to restrain the DEA from taking action against

 the Company. A lawsuit against such. high-ranking government officials would likely have

 required Board authorization.

        140.    While a Temporary Restraining Order was ordered by the court that same day, it

 was short lived. The Company moved for a preliminary injunction on February 6, 201.2, which

 was successfully opposed by the government. On February 29, 2012, the court denied Cardinal

 Health's motion for preliminary injunction and dissolved the temporary restraining order it had

 entered on February 3, 2012.

        141.    The Company revised its SOPs in April 2012 and June 2012. However, there is

 no evidence that the Board sought to ensure these revisions would allow far information sharing

 and storage, or that they questioned how the program would actually ensure opioids were not

 distributed to the wrong people. Rather, as revues increased they were again content to keep

 their head in the sand.

        142.    The Board knew that prior to the 2012 ISO Cardinal Health was "operating under

 the [incorrect] impression that if the Company performed its diligence on customers, it could rely

 on the pharmacist's expertise and judgment in analyzing customers and orders." Therefore, the

 Company was not looking at large volume orders as being suspicious.

        143.    The Board knew that relying o1~ a pharmacists' expertise was impermissible under

 the law. On September 27, 2006 the DEA sent a letter to Cardinal Health's Lakeland Facility

 cautioning "a distributor may nat simply rely on the fact. that the person placing the suspicious




                                                33
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 34 of 55 PAGEID #: 1526




 order is a DEA registrant and turn a blind eye to the suspicious circumstances. [Rather] the

 distributor . . . [must] exercise due care in corlfirmin~ the legitimacy of all orders prior to filing."

 T11ese cautionary statements were simply i~,mored.

        144.    On February 21, 2012, The Wall Street Journal 1-eported that "[t]he federal

 government alleges Cardinal Health Inc. and CVS Caremark Corp. were aware of high-volume

 orders of prescription painkiller oxycodone shipped to two pharmacies in Florida, in a closely

 watched case probing how much responsibility companies bear for a growing drug-abuse

 problem." The story went on to explain that "[t]he DEA moved earlier this month to revoke

 controlled-medication licenses at one Cardinal distribution facility and four pharmacies —

 including two Sanford, Fla., stores owned by drugstore chain CAS. Two other, independent

 pharmacies in Sanford that came under scrutiny in the salve case voluntarily surrendered their

 controlled-substance licenses." They then explained that "[t]he case involvi~ig Cardinal and

 CVS is the latest example of the DEA's strategy of targeting large corporations in its efforts to

 tame the nation's prescription drug-abuse problem."

         145.   On May 15, 2012, Cardinal Health entered into the 2012 DEA Administrative

 Settlement wherein Cardinal Health again agreed to improve its anti-diversion procedures.

 In connection with the 2012 DEA Administrative Settlement the Company admitted it had failed

 to maintain. internal controls, detect and report suspicious activity and had failed to adhere to the

 provisions set forth in the 2008 DEA Settlement.

 Red Flag #6

         146.   In 2012, the West Virginal attorney general sued Cardinal Health for negligently

 and recklessly distributing more than 241 million prescription opioids over asix-year period to a

 state with a population of 1.8 million people. Notably, the West Virginia suit alleged that




                                                   34
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 35 of 55 PAGEID #: 1527




  Cardinal Health distributed more thalz 309,000 prescription opioid doses to a town in West

  Virginia that had a population of just 211. people —this amounts to 1,464 doses per person

  (including children).

         1.47.   In 2012, the Baard included four members who were on the Board or high-

  ranking executive officers at the time of the failures that led to tlae 2008 DEA Settlement, and

  wha were well aware of the Company's obligations under that Settlement A~eemeilt.

         148.    In January 2017, the G~mpany settled the West Virginia lawsuit for $20 million,

  the largest pharmaceutical settlement in Nest Virginia's histary (the "West Virgiiva

  Settlement")

  Red Flag #7

         149.    In December 2016, Cardinal Health entered into a monetary settlement with the

  DEA in connection with. the 2012 claims t11at Cardinal Health breached its prior settlement

~~ agreements (the "2016 DEA Monetary Settlement"). Specifically, the DEA charged Cardinal

  Health with failing to report suspicious orders across Washington, Maryland, New York and

  Florida (including the Lakeland Facility).    The T EA alleged that Cardinal Health's own

  investigator wanted Cardinal Health against selling opioids to a particular pharmacy in

  Wisconsin that was suspected of opioid diversion but Cardinal Health did nothing to notify the

  DEA or cut off the supply of drugs to the suspect pharmacy. Instead, Cardinal Health increased

  opioid shipments to the pharmacy to almost 2,000,000 doses of oxycodone in one year, while

  other comparable pharmacies were receiving approximately 69,000 doses per year.

         150.    In the settlement agreement, Cardinal Health again admitted, accepted and

  acknowledged that it had violated the Controlled Substances Act between January 1, 2009 and

  May 14, 2012 by failing to: (a} "timely idenrify suspicious orders of controlled substances and




                                                35
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 36 of 55 PAGEID #: 1528




 inform the DEA of those orders, as required by 21 C.F.R. §1301.74(b)'; (b) "Maintain effective

 controls against diversion of particular controlled substances into other than legitimate medical,

 scientific, and industrial channels, as required by 21 G.F.R. §1301.74, izlcluding the failure to

 make records and reports required by the CSA or DEA's regulations for which a penalty may be

 imposed under 21 U.S.C. §842(a){5)", and (c) "execute, fi11, cancel, correct, f le with the DEA,

 and otherwise handle DEA Form 222 order forms and their electronic equivalent for Schedule II

 controlled substances, as required. by 21 U.S.C. X828 and. 21 C.F.R. Part 1305."

         151.    Cardinal Health paid $44 million to settle the 2016 DEA Monetary Settlement.

 The Bard Failed to Take Meaningful Action Despite these Red Flags

         152.    The current ten-member Board includes: five Board members (Arnold, Darden,

 Kaufmann, Kenny and Losh) who were on the Board or served in executive leadership positions

 at the time of the 2008 DEA Settlement; six Board members (Arnold, Cox, Darden, Downey,

 Kenny, and Kaufinailn) who were on the Board or were in executive leadership positions at the

 time of the 2012 DEA Settlement; and eight Board members (Arnold, Cox, Darden, Doeney,

 Hall, Kenny, Kaufinann, and Killefer) who were on the Board or were in executive leadership

 positions at the time of the 2016 DEA Monetary Settlement and the 2017 West Virginia

 Settlement.

         1.53.   Because a majority of the Board are "repeat offenders" there can be no question

 that the Current Board is well aware of the Company's repeat history of failing to comply with

 the CSA and its failure to comply with the teens of the 2008 DEA Settlement Agreement which.

 has led to its current liability.

         154.     It is evident that the Director Defendants enabled and created an enviramnent in

 which Cardinal Health continued to place profit over public safety. Despite all of Cardinal




                                                 36
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 37 of 55 PAGEID #: 1529




 Health's misrepresentations and misstatements that it has changed its internal controls to address

 the opioid crisis and prevent diversion and reporting of opioids, the DEA dete7-mined that

 Cardinal Health has not improved its controls and has not shifted its focus to placing safety of

 consumers and the people of the United States above its own short-teen profit. Instead, the

 Board allowed Cardinal Health to repeat violations of the CSA, breach Cardinal Health's 2008

 Settlement Agreement with the DEA and ignore its awn internal. policies for reporting and

 distributing dangerous pharmaceuticals.

        155.    The Board's failure to address the CSA violations has resulted. in numerous

 lawsuits that will cause the Company significant harm, including: (i) significant legal fees

 relating to civil litigation, congressional investigations, as well as dealing with regulatory

 investigation, (ii) increased compliance costs related to establishing required internal controls

 and corporate governance; (iii) compensation paid. or that will be paid to States, cities and

 counties, for the harnl inflicted upon theirs by Defendants' misconduct; (iv) substantial regulatory

 fines; and (v) reputational harm.

        156.    As such, Plaintiff was left with na choice but to bring this derivative action, on

 behalf of Cardinal Health to remedy the Defendants' misconduct and to place the Company's

 long-teen success ahead of short-tern and myopic profiteering. Unless this Court acts to change

 the culture of Caidinal Health, more senseless deaths wi11 continue to cause substantial financial

 and reputational harm to Cardinal Health.

 Tlie Bard Continuously Seeks to Duck Its Responsibility to the Company

        157,    Ii1 2012, the Board established a Special Committee to review allegations in

 connection with a stockholder demand. The Special Committee was composed of just two

 members, Clayton M. Jones and David P. King, two former directors who joined the Cardinal




                                                 37
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 38 of 55 PAGEID #: 1530




 Health Board in 2012 and 201 Z respectively and both chose not to stand for re-election in 2018.

 The Special Committee determined that the Company had robust systems in place and no action

 was needed. However, the Company continued to find itself in violation of state and federal

 laws.

         158.   The Special C,ominittee issued an Investigation Report in April 2013 (the "April

 201.3 Report") and then generated Supplemental Reports in February 2014 (the February 2014

 Report") and October 2014 (the "October 2014 Report").

         159.   The Apri12013 report stated that the Special Committee had interviewed only two

 Board Members, John Finn (who chose not to stand for re-election in 2014) and Glenn Britt

 (who died in June 2014).

         160.   Notably, the Special Caminittee found that "the Board was fully informed of the

 implementation of the anti-diversion measures, and received regular and detailed progress

 reports along the way." It also found that the "Company set a strong tone that anti-diversion was

 the responsibility of every employee." However, it appears the Audit Committee was oi11y

 updated quarterly and t11e full Board updated less frequently about this issue of crucial

 importance to the Company (and the nation). The Board cannot now claim igizorance to the

 numerous acts that have occurred following the Special Committee's reports simply because it

 chose to get infrequent reports when it knew it had a stated duty to be fully informed about anti-

 diversion procedures.

         161.   The April 2013 Report dedicated. 5-pages to explaining the Board's oversight and

 knowledge of the Company's handling of the opioid distribution to pharnlacies. Specifically, the

 Special Committee stated that the `Board and Audit Coimllittee received regular and extensive

 updates regarding the anti-diversion system. . . The Board was also provided with updates as part
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 39 of 55 PAGEID #: 1531




 of the Company's Enterpz~ise Risk Management system, which informs the Board about risks the

 Company is facing, including enforcement actions and compliance issues."

         1 fit.   Interestingly, t11e April 2013 Report makes no mention whatsoever of the suit

 filed by the West Virginia attorney general in 2012.

         163.     Unsurprisingly, the April 2013 Report found that the Company should not bring

 litigation against current and former Board member for breach of fiduciary duty. The Board

 adopted the recommendations of the Apri12013 Report in May 2013.

         164.     In September 2013, the Special Committee reconvened to address a second

 stockholder demand made on the Board. The Special Committee issued the February 2014

 Report in response to this demand.

         165.     The second stockholder demand sought in part that the Company investigate what

 information was provided to the Board in connection with a December 2006 Settlement reached

 with the New York attorney general.         The February 201 ~4 Report the Special Committee

 concluded that "Board was informed of the terns of the settlement, as set forth in an Assurance

 of Discontinuance (the `AOD'), and received regular updates on the policies and procedures that

 were required under the AQD. Indeed, the AOD required the Company to report to the Audit

 Committee semi-annually and in writing regarding the Company's compliance with the AOD."

 The Special Gomznittee concluded that because the statute of limitations would have run on this

 and the NY attorney general had not issued any violations of the AOD there was no reason to

 investigate this further.

         166.     In addition, the second stockholder demalad requested the Board investigate the

 allegations in the 2lJ12 West Virginia lawsuit. According to the February 2014 Report the Board

 met ol1 June 27, 2012 wherein it was informed of the West Virginia lawsuit that alleged that "the




                                                 39
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 40 of 55 PAGEID #: 1532




 Company failed to prevent the diversion of cont7~olled substances and to properly report

 suspicious orders to the West Virginia Board of Pharmacy.'° The Special Committee concluded

 that those allegations relied on allegations in the 2012 DEA ISO and therefore there was no basis

 to investigate this matter further.

         167.    In connection wit11 its investigation of the second stockholder demand, the Special

 Committee relied on its counsel to conduct an investigation of document and interview of Board

 members including Dick Notebaert (who retired from the Board in 2(J15), Kenny, and Downey.

        168.     The Special Coininittee concluded that the Company should not initiate litigation

 against the Board in January 2014 and the Board adopted the Special Committee's

 recommendation in February 2014

         169.   In May 2014, the Board received a third stockholder demand.            The Speeial

 Committee reconvened to investigate this demand.             The Special Committee issued a

 supplemental report in October 2014 that again concluded that the Company should not pursue

 litigation against the Board.. The Special Committee found that the third stockholder demand

 was "nearly identical" to the second stockholder demand "and relies on the exact same

 allegations and issues asserted in that demand, and [the third stockholders is represented by the

 wine counsel as [the second stockholder]."

        170.    The October 2014 Report confirmed that "[s]ince the filing of the West Virginia

 Action in 2412, the Board and Audit Committee continue to receive regular updates on the status

 of the lawsuit." The Special Committee found that in connection with the West Virginia Action:

        [t]he allegations contained in the original and amended complaints were the
        subject of the Committee's previous investigations and the Original and
        Supplemental Reports, and the conclusions of those reports apply with equal force
        to the original and amended complaints. Because the West Virginia Action is still
        pending, the implications of its outcome for the Company are still unknown.
        However, as with the open issue of possible civil payments by the Company to
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 41 of 55 PAGEID #: 1533




        the federal authorities, further allegations made in or the ultimate resolution cif the
        West Virgiiva Action would not charge the Committee's conelusiol~s. The
        Committee's prier demand investigations have thoroughly probed the directors'
        knowledge and conduct regarding the Company's distributiozl of controlled
        substances in ge~leral, not excluding the Company's activities in West Virginia.
        The Coinrnittee's determination that there is no sound basis for finding liability on
        the pal-t of the Director Defendants is independent of and would not be influenced
        by whether the state of West Virginia ultimately obtains any relief from the
        Co111pany.

        171.      While the Board can show it kept itself "informed" it did nothing to ensure the

 policies and programs put in place were actually effective. There is no evidence that the Special

 Committee or the Board quested why if a program is in place it was facing one action after

 another from the DEA and state govenlments.

        172.      In addition, the Company focused its efforts to cease the flow of ISOs by the DEA

 by stifling the authority of the DEA rather than doing more to prevent diversion. The Board

 knew or should have known of these efforts given the updates they admit to have received in the

 Special Committee Reports about Cardinal Health's role in the opiaid crisis.

        173.      Cardinal Health succeeded in slowing down in DEA actions by silencing the



        174.      In 2013, the pharmaceutical industry, including trade groups of which Cardinal

 Health was a member, sought to stop these DEA violations by seeking a change to the law that

 would strip the DEA of its ability to stop the proliferation of opioids.

        175.      By touting the proposal as a way to ensure that patients who needed pain

 medieatioiis could get them, Cardinal Health and others got a bi11 introduced in Congress that

 would effectively slow if not halt the DEAs ability to take action.

         '1 76.   CBS reported that $106 million was spent on lobbying efforts to have this bill

 passed —while it is unlcilown what portion of that was contributed by Cardinal Health or an




                                                  41
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 42 of 55 PAGEID #: 1534




 behalf of Cardinal Health, given this sum the Board knew or should have known this lobbing

 effort was underway.

        177.    The bill was drafted by a former-DEA went who left the DEA for a large salary

 working fc~r a law inn lobbying on behalf of pharmaceutical companies. Having intimate

 knowledge of the DEA allowed him to create legislation that would cripple the DEAs ability to

 enforce the CSA.

        178.    Eric Holder, the attorney general at the tune the bill was being considered, warned

 the new law would undermine law enforcement efforts to "prevent communities and families

 from falling prey to dangerous drugs."

        179.    And CBS reported that a Justice Department memo confirmed that the legislation

 Cardinal Health and its competitors lobbied to have enacted "could actually result in increased

 diversion, abuse, and public health and safety consequences."

        180.    The bill ultimately became law and the DEA lost much of its ability to enforce the

 CSA.

 The Boa~~d Co»tinued to Choose Profits Over Savi~ig Lives

        181.    Throughout 2017, numerous cities, counties, and states brought claims against

 Cardinal Health and others that alleged improper marketing of and inappropriate distribution of

 various prescription opiate medications into cities, states and towns across the country.

        182.    In December 12, 2017, 63 cases were consolidated by the Judicial Panel on

 Multidistrict Litigation and transferred to the Northern District of Ohio. The consolidated action

 is captioned, In re: Natio~~al Prescription Opiate Litigation, MDL No. 2804 (the "MDL")

        183.    In addition, numerous cases have been filed by Attorneys General across the

 country in state court. Judge Dan A. Polster, the judge presiding over the MDL, has invited




                                                 42
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 43 of 55 PAGEID #: 1535




 these Attorneys General to participate in settlement discussions along with the cases consolidated

 before him in federal court.

        184.    The Third Amended Complaint in the MDL alleges that Cardinal Health (and

 other distributors) had a duty to maintain effective controls to prevent diversion of opioids and

 failed to maintain adequate controls. The MDL action alleges a continuing wrong and seeks

 actual and puiutive damages.

        1$5.    The Third Amended Complaint in the MDL alleles that the defendants, including

 Cardinal .Health, "have ~aot changed them ways or corrected their past misconduct but instead

 are continising to fuel the crisis'° (emphasis added).    Specifically, Cardinal Health is being

 accused of violating RICO, state corruptive practices action, public nuisance, negligence, injury

 through criminal acts, unjust enriclunent and civil conspiracy.

        186.    The MDL Third Amended Complaint notes that "Within the next hour, six

 Americans will die from opioid overdoses; two babies will be born dependent on opioids and

 begin to go through withdrawal; and drug manufacturers wi11 earn over $2.7 million from the

 sale of opioids."

        187.    The MDL Court set an aggressive schedule for the litigation.        Judge Polster

 divided the action into Cracks with the first track scheduled for trial on October 21, 2019.

 Cardinal Health is a defendant in the track cane cases.

        188.    On the eve of the October 21, 2019 trial, Cardinal Health (and its co-defendants)

 reached an ageement to settle this bellwether case for $260 million - $66 million of which is

 owed by Cardinal Health.

        189.    The Bellwether Settleineilt has resulted in significant financial harm to the

 Company.




                                                  43
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 44 of 55 PAGEID #: 1536




        190.    On August 14, 2018, the New York attorney general filed. a lawsuit against

 Purdue Pharmaceuticals and related entities. On March 28, 2019, the complaint was amended to

 add in additional facts and defendants, including Cardinal Health (the "New York Action").

        191.    The New York Action alleges that Cardinal Health's SOPS were "fundamentally

 flawed."   Al1d that Cardinal Health "routinely released orders in excess of a customer's

 threshold." The flaws in the system included that the system did not allow for the storage or

 sharing of information about suspicious customers or prescribers.

        192.    For example, a Cardinal Health employee had flagged a prescriber, Dr. Dante

 Cubangbang, as suspicious. However, because there was i~o information sharing in the Cardinal

 Health system, Cardinal Health continued to supply other pharmacies that had Dr. Cubangbang

 as a tap prescriber until just months before Dr. Cubailgbang was arrested in 2018 on opioid

 related charges.

        193.    Notably, the New York Action alleges that even when a customer was flagged as

 suspicious, the orders were filled before any investigation could occur. Also, Cardinal Health

 allegedly routinely filled orders in excess of what amounts had been set. as acceptable as recently

 as 2017.

        194.    The New York Action alleged that between 2012 and 2017, Cardinal Health

 reported 12 or more suspicious related opioid ordered in a year for 195 pharmacies in New York

 — however, Cardinal continued to ship to these pharmacies for more than three years and as of

 2018 was still sipping opioids to 149, or 76%, of these pharmacies. Also, as of 201$, 85% of

 t2lese flagged phai~nacies had filled prescriptions from at least one prescriber that was indicted or

 convicted on opioid related charges. Five of these pharmacies had over 50 opioid suspicious

 orders for three consecutive years, as reported by Cardinal Health to either the DEA or the New




                                                 ..
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 45 of 55 PAGEID #: 1537




 York Stag Deparhnent of Health, but the Company did nothing to stop shipments to these

 facilities.

         195.   In addition, the New York Action alleges that Cardinal Health ignored suspicious

 activity that was reported by other distributors at pharmacies throughout New York.

         196.   The New York Action is not simply based. on actions that occurred in the distant

 past but includes allegations of continuous w~~ongdoin~g.

         197.   On May 8, 2018, Cardinal Health's then former CEO and Executive Chairman,

 George S. Barrett, testified before the United States House of Representatives Committee on

 Energy and Commerce, Subcommittee on Oversight and Investigations. During his testimony

 Barrett told the Committee "With the benefit of hindsight, I wish we had moved faster and asked

 a different set of questions. I am deeply sorry we did not."

         198.   Of course, there is no reason. he needed. hindsight. The Board had been presented

 with evidence over the past decade that it was over-supplying opioids to pharmacies nationwide

 as evidenced by mult~i~ple DEA Settlements and other litigation. They simply chose to ignore the

 facts in front of them and shield themselves from blame by purporting to have creatiizg a

 comprehensive anti-diversion program.

         199.   Understanding that it is facing significant liability for ids role in the deaths of

 thousands of Americans, Cardinal Health has agreed to the proposed Global Settlement. Under

 this proposed structure Cardinal Health would be liable for $5.63 billion of the total $47 billion.

 In addition, Cardinal Health would provide free distribution of drugs used to treat overdoses.

         200.   This multi-billion dollar settlement and the free distribution program wi11 cause

 significant harm to the Company's bottom line —harm that could have been averted if the Board

 was not asleep at the wheel.




                                                 45
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 46 of 55 PAGEID #: 1538




        201.    In addition, even if this Global Settlement does become final govenunents can

 choose to opt out resulting in continued litigations and liability to Cardinal Health. The costs of

 defending these lawsuits alone is significant and a cost that could have been averted.

 Stockholders Took Action but the Company is Still Sufferi~zg Harm

        202.    The International Brotherhood of Teamsters set forth a proposal for to be voted on

 at the Company's 2017 Annual Meeting that called for the Board to establish an independent

 chairperson and asked stockholders to vote to remove the Company's CEO. Two days before the

 vote, then CEO George Barrett announced his resignation and the Company announced it would

 be seating an independent chair of the Board.

        203.    A coalition of institutional investors filed a stockholder resolution in connection

 with the Company's 2018 proxy. :Mercy Investment Services filed the resolution along with nine

 additional members of the Interfaith Center on Corporate Responsibility and the Connecticut

 State Treasurer and Comptroller of New York State. The resolution was part of a broader

 cainpai~z led by Investors for C?pioid Accountability ("IOA"), a diverse coalition of investors

 including 46 faith-based, state and city funds, asset managers and labor funds with over $2.2

 trillion in assets who are concerned with the significant 1ega1, reputational and financial risks the

 opioid crisis poses for distributors and manufacturers.

        204.    C7n August 2, 2018, the coalition announced it had withdrawn its resolution and

 reached a settlement with the Company. As part of the settlement, the Company agreed to

 provide investors with reports of two board level investigations into allegations of oversight.

 failures related to apioid distribution and to create an Ad Hoc Committee of independent

 directors of the Board to assist. the Board in its oversight of opioid issues. The Company's

 website explains that the Ad Hoc Committee is:
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 47 of 55 PAGEID #: 1539




        responsible for assisting the Board in its duty to engage with. senior lnanage~nent
        and to oversee our response to the nationwide problem of prescription opioid
        abuse by (1) engaging with executives and mana~exneilt regarding our response to
        the nationwide problem of prescription opioid abuse, and (2) providing advice,
        regular reports, and recommendations to the Board in connection with those
        issues.

        205.    While these stockholder initiatives leave taken steps to improve tl~e Board's

 response to the current opioid crisis the Board had sought to ignore, these steps do not hold the

 Board financially accountable for the exorbitant costs bonle ore the Company as a result of

 defending the over 1,000 lawsuits where they are named as a defendant, the ~nillians of dollars

 being paid in the Bellwether Settlement, nor do they compensate the Company for the billions of

 dollars it will ultimately be forced to pay to plaintiffs in these lawsuits, ii1 connection with the

 potential Global Settlement or other verdicts or settlements, as well as reputational harm endured

 by Cardinal Health. Furthermore, these steps do not require the Board to oversee an effective

 anti-diversion program.

 The Board Caused Damage to the eor~zparzy

        206.    The opioid crisis and the Defel~dants' misconduct in overseeing Cardinal Health's

 role in the opioid crisis has cost and will continue to cost Cardinal Health and its stockholders

 hundreds of millions of dollars in liability, legal, expert, public relations, investigation expenses,

 fines, penalties, lost revenue, overtime, lobbying, consulting fees and other related expenses.

 The misconduct of the Defendants already forced Cardinal Health to pay two record setting

 penalties for violations associated with the opioid crisis. After entering into the 2008 DEA

 Settlement with obligations to pay penalties and implements controls and processes to limit

 Cardinal Health's opioid dumping practices, the misconduct continued unabated.

        207.    Defendants allowed the Cardinal Health Distribution Centers to distribute

 controlled substances to pharmacies even. though Defendants knew or should have known that



                                                  47
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 48 of 55 PAGEID #: 1540




 the pharmacists practicing within those pharmacies had failed to fulfill their corresponding

 responsibility to ensure that controlled substances were dispensed pursuant to ~rescriptians

 issued for legitimate medical purposes by practitioners acting in the usual course of their

 professional practice. This was a pattenl that was repeated on Defendants' watch and should

 have been prevented by the Company's internal controls put in place in connection with the 2008

 Agreements.

        208.    Worse still, the Board allowed the conduct to continue after additional ISOs,

 lawsuits, the 2012 DEA Settlement and 2016 DEA Monetary Settlement a~1d the 2017 West

 Virginia Settlement.

        209.    The Company now faces thousands of lawsuits and billions in liability. As a

 result of Defendants' actions, the Company has suffered damages. These damages include (but

 are not limited to) $66 million Cardinal Health has agreed to pay in the Bellwether Settlement,

 the potential $5.G3 billion Cardinal Health has agreed to contribute to the Global Settlement, the

 potential Opt-Out Liability, lost revenues that will occur as a result of the suspension of sales,

 reputational harm, and legal casts and damages incurred as a result of the attorneys general, state,

 county, MDL and private litigations and investigations.

                        DEMAND ON THE BOARD WOULD BE FUTILE

        210.    Plaintiff brings this action derivatively in the right and for the benefit of Cardinal

 Health to redress the breaches of fiduciary duty and other violations of law by Defendants.

        211.    Plaintiff wi11 adequately and fairly represent the interests of Cardinal Health and

 its stockholders in enforcing and prosecuting this type of action,

        212.    A majority of the current Board (seven out of ten members), are unable to

 independently assess demand.




                                                 .;
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 49 of 55 PAGEID #: 1541




        213.    Nine out of ten of the Director Defendants (Arnold, Cox, Darden, Dowziey,

 Kaufinann, Hall, Ke~1y, Killefer and Losh) were on the Board, or in the case of Kaufinann a

 high ranking officer, at the time of the 2012 DEA Administrative Settlement, the West Virginia

 Settlement, the 2016 DEA Financial Settlement and/or the 2008 DEA Settlements, and thus were

 on actual notice of Cardinal Health's continuing bad acts. Plaintiff has not made any demand on

 the present Board to institute this action because such a demand would be a futile, wastefiul and

 useless act because Defendants would have been "interested" in (and therefore conflicted from

 and unable to fairly consider) a demand because they face a substantiallikelihood of liability for

 their role in Cardinal Health's improper misconduct.

        214.    The Company's own Special Committee reports admit that the Board was

 responsible for oversight as a result of the Company's response to the opioid crisis. Thus, these

 Director Defendatlts understood their role yet failed to probe management about the systems to

 be put in place to ensure that opioids were not distributed to the wrong persons, instead focusing

 on making sure there were not "false" reports of those who are not valid customers. It is clear

 that these Director Defendants were focused on profits as opposed to the long teen health of the

 Company or the clients it serves.

        215.    Defendants (a majority of the Board) served as directors of the Company during

 some or all. of the wrongdoing alleged herein, and each of the Defendants knew of the

 wrongdoing but failed to act in the face of a known duty to act. For these reasons, each

 Defendant faces a substantial likelihood of liability for their participation in the illicit acts. The

 sustained failure of the Board to ensure effective corporate governance and ensure compliance

 with the law can only have been a result of the Defendants' knowing breach or reckless disregard

 for their fiduciary duties. Despite being aware of the Company's prior misconduct concerning




                                                  49
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 50 of 55 PAGEID #: 1542




 improperly reporting suspicious orders of controlled substances to the DEA and failing to stop

 the unlawful flow of opioids into states across the nation, the Defendants took inadequate steps

 ii1 an effort to prevent or remedy the situation, and that failure to take any action resulted in

 substantial corporate losses. For these reasons, the Defendants' decision to not act was nat made

 in good faith and was contrary to the best interests of the Company.

        216.    Defendants' conduct resulted in the Company suffering $64 million iil fines.

 This was in violation of, among other thul~s, these Defendants' fiduciary duties of good faith

 and loyalty, as well as Cardinal Health's own Code of Conduct, Corporate Governance

 Guidelines and Audit Committee Charter. Thus, Defendants (a majority of the Board) each face

 a substantial likelihood of personal liability for their acts in connection with these actions,

 rendering a demand upon them. futile.

        217.    Kaufinanil is the current CEO of Cardinal Health, and in that capacity, 11e receives

 substantial monetary compensation and other benefits. Furthermore, Kaufinann has been with

 Cardinal Health for 28 years and in high-ranking executive positions at the time of the bad

 conduct alleged herein. Cardinal Health admits in its filings with the SEC that Kaufmann is not

 independent. Kaufinann worked closely with and followed in the footsteps of Cardinal Health's

 fanner CEO, Barrett, who was at the helm of the Company at the time of the wrongdoing alleged

 herein. Thus, Kauffinan also is unable to independently assess demand as to the allegation

 against Barrett. Kaufmann thus lacks independence, rendering him incapable of impartially

 considering a stockholder demand to cominenee and vigorously prosecute this action.

        218.    The Audit Committee Defendants are further conflicted from considering demand

 because they each. face a substantial likelihood of liability as a result of their conduct on the

 Audit Committee. The Audit Committee's charter imposes specific duties on members of t}1is




                                                50
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 51 of 55 PAGEID #: 1543




 committee to ensure cam~liance with laws, regulations and internal policies. The Audit

 Committee Defendants violated their fiduciary duties to act in good faith to address the

 violations of law complained of herein.

        219.    A majority of the Board face a substantial likelihood of personal liability because

 they deliberately disregarded red flags of improper distribution and reporting practices

 eventually resulting in the Bellwether Settlement, the remaining MDL actions aid New York

 Actions (among other lawsuits nationwide). Each of the Directors deliberately Qr recklessly

 disregarded the Company's misconduct since at least 2012, when Cardinal Health entered into

 the 2012 Agreements and purported to implemezlt safeguards to prevent the violations of the

 CSA described herein.

        220.    As alleged herein and based on the duties imposed pursuant to the Company's

 Corporate Governance Guidelines, Ohio law, and the obligations set forth in Cardinal Health's

 Code of Conduct, the Defendants were aware of indicators and warniil~s that necessarily

 informed them of the CSA violations taking place within the Company.

        221.    Given these duties placed on the directors of the Board, to the extent any of the

 Defendants did. not have actual knowledge of the repeated violations of the drug distribution and

 reporting laws taking place within Cardinal Health, such lack of knowledge could only be the

 product of willful disregard or recklessness that constitutes bad faith of their duties.

                                              COUNTI

                                BREACH 4F FIDUCIARY DUTY

        222.    Plaintiff incorporates by reference and realleges each and every allegation set

 forth above, as though fully set forth herein.




                                                  51
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 52 of 55 PAGEID #: 1544




        223.    Defendants all owed and owe fiduciary duties to Cardinal Health acid its

 stockholders. By reason of their fiduciaxy relationships, Defer7dants specifically owed and owe

 Cardinal Health the highest obligation of good faith and loyalty in the administration of the

 affairs of Cardinal I~ealth, including assuring that Cardinal Health complied with federal laws

 governing, among other things, the distribution or diversion of particular controlled substances

 and reporting of suspicious orders of controlled substances. The Board also had specific

 fiduciary duties as defined by the Company's corporate governance documents and principles

 that, had they been discharged in accordance with the Board's obligations, would have prevented

 the misconduct and consequent harm to Cardinal Health alleged herein.

        224.    Defendants also had a duty to develop and implement an effective anti-diversion

 program, which Cardinal Health agreed to put in place in connection with the 2007 Agreements

 with the DEA to ensure that the Company complied with federal law in reporting suspicious

 orders of controlled substances.

        225.    Defendants willfully ignored their obligations under federal law, Cardinal

 Health's internal controls and tluinerous warnings and govenlment investigations and inquiries

 specifically relating to failure to report suspicious orders. Defendants failed to make a good faith

 effort to correct the problems or prevent their recurrence.

        226.    Defendants consciously violated their corporate responsibilities by affirmatively

 and repeatedly declining to stop and prevent Cardinal Health from fai]ing to maintain effective

 controls against diversion of particular controlled substances into other than legitimate medical,

 scientific, and industrial channels after receiving numerous warnings and indicators, including a

 prior DEA investigation and fine in connection with the Company's failure ~o comply with the

 CSA.




                                                  52
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 53 of 55 PAGEID #: 1545




        227.    Defendants consciously violated their corporate responsibilities by ignoring red

 flags and failing to ensuz-e that Cardu7al Health complied with its affirmative duty tc~ impleil~ent

 and comply with the anti-diversion program, as required by the 2007, 2012 and 2016 DEA

 Agreements,

        228.    Defendants, by their actions and by engaging in the wrongdoing described herein,

 abandoned and abdicated their responsibilities and duties wiCh regard to prudently managing the

 business of Cardinal Health in a manner consistent with the duties unposed upon them by law.

        229.    By cotmnitting the misconduct alleged herein, Defendants breached their duties of

 due care, diligence and loyalty in the management and administration of Cardinal Health's

 affairs and in the use and preservation of Cardinal Health's assets.

        230.    As a direct and proximate result of the Defendants' conscious failure to perform

 their fiduciary obligations, Cardinal Health has sustained significant damages, not only

 monetarily, but also to its corporate image and goodwill. Such damage includes, among other

 things, the substantial penalties, fines, sales suspension and expenses described herein.

        231.    As a result of tl~e misconduct alleged herein, Defel~dants are liable to the

 Company.

                                      RELIEF REQUESTED

        WHEREFORE, Plaintiff demands judgment as follows:

        A.      Determining that this action is a proper derivative action maintainable under law

 and demand on the Cardinal Health Board is excused;

        B.      Awarding against all Defendants and in favor of the Company the amount of

 damages sustained by the Company as a result of Defendants' breaches of fiduciary duties;




                                                 53
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 54 of 55 PAGEID #: 1546




        C.      Awarding to Cardinal Health restitution from Defendants, and each of them, and

 ordering disgorgement of all profits, benefits and other compensation obtained by the

 Defendants;

        D.      Directing Cardinal Health to take all necessary actions to reform and improve its

 corporate governance and intenlal procedures to comply with the Compaxiy's existing

 governance obligations and all applicable laws and to protect the Company and its stockholders

 from a recurrence of the damaging events described herein;

        E.      Awarding to Plaintiff the costs and disbursements of the action, including

 reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

        F.      Grouting such other and further relief as the Court deems just and proper.



                                         JURY DEMAND

        Plaintiff demands a trial by jury.

 Dated: December 6, 2019
                                                   /s/ Richard S. Wayne
                                                   Richard S. Wayne (0022390)
 Of Counsel:                                       William K. Flynn (0029536)
                                                   Robert R. Sparks (0013573)
 LARDY & NOTIS, LLP                                STRAUSS TROY CO., LPA
 Jennifer Sarnelli                                 150 E. Fourth Street
 James S. Notis                                    Cincinnati, OH 45202-401$
 126 East 56th Street, 8th Floor                   Tel :513-621-2120
 New York, NY 10022                                Fax: 513-629-9426
 Tel: 212-905-0509                                 rswayneacr strausstray.com
 Fax: 212-905-0508                                 wkflynn@strawsstroy.com
 jilotis @gard ylaw.com                            rrsparks@strausstroy.com
 jsarnelli@~ardylaw.com
                                                   Attorneys for PlairztiffMelisscz Cohen




                                                54
Case: 2:19-cv-02491-SDM-EPD Doc #: 25 Filed: 12/06/19 Page: 55 of 55 PAGEID #: 1547




                                                   ~      {   ~   ~~
            1, Meliss#~ tvak~'n, hereby      ttat~e ~rsd ~`~riFy t~tnt I aura a stockl~ctic ' cif C:Eczc~ nal F~ealth
   Inc. t t~ve authrrri         the ~lin~ 4~` t! e~tu~ch~d A,rn~snd~d v~ri£ied Stc~c~older I.~r-iv~tive
   CcRmp~~int fnt fir+ eb. crf Fiduciary ~utic~ (",0.mcnd~d G~ta~~laiint"). I tu~ve reviewed tie
   Azx~nded Com~laatxt, and L's~s~d upv~a the cfi~saoussinns with a~td r~li~nce upon zt~yr ~ouaase~, a~i a~
   to those fmct~ ap~n which Z ~.ati~ pe~vn~l Ie~ovYl~d~e, the fads the~~ aa~ true and ccsrr~w~. tcs the
      ~t c►£rray ~o~avled~, aaf'cnr~~ation amd t~elae#'.
            I d~ciaxu u r ~.~natt5' 02' pesjuxy tkta4 the fc~regoi ~s trv~ and cazreat.

        ~~-~~                                       ,r,
                                                       I++~.LXSSA C~HEN
